Prospectus Supplement May 30, 2008 PUTNAM RETIREMENTREADY ® FUNDS Prospectus dated November 30, 2007 The first sentence under the sub-heading Short-term trading fee in the section Policy on excessive short-term trading is replaced with the following sentence: Each of the RetirementReady Funds will impose a short-term trading fee of 1.00% of the total redemption amount (calculated at market value) if you sell or exchange your shares after holding them for 7 days or less (including if you purchased the shares by exchange). In addition, the file number on the back cover of the prospectus is replaced with the following number: 811-21598. 251833 5/08
